Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 9/4/2021 has been entered.  Claims 7-24 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Specification does not specify nor discuss either “mutual capacitance” or “self capacitance,” thus it is not enabling for the claim to require the “mutual and self capacitance” being measured in the method of the claims.  For purposes of the rejection, since the Specification just discusses capacitance, “mutual and self capacitance” is being interpreted as capacitance.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11, 13, 15, 19, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087 to Kanehira.

Regarding claims 7, 15, and 21, Perez-Noguera teaches a method/keyboard/keyboard comprising:
providing a compressible touch substrate including a plurality of keys integrally formed therein (see Figs. 4 and 9 showing the top layer with keys and paragraph 29 regarding compressing keys);
providing a plurality of electrodes in x-y locations proximate the touch substrate, each of the plurality of electrodes including an electrode mutual and self capacitance and corresponding to one of the plurality of keys (see Fig. 4 and paragraphs 40 and 41);
measuring an electrode capacitance of at least one of the plurality of electrodes (see paragraphs 40-45);
determining a rate of change in the electrode capacitance of at least one of the plurality of electrodes (see paragraphs 40-45).

2. in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode mutual and self capacitance as against a set-point value electrode capacitance value after when the rate of change of electrode mutual and self capacitance is below the threshold value, and classifying the touch event at an x-y location as a single key selection and a touch gesture based on the rate of change of the electrode mutual and self capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode mutual and self capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode capacitance has declined to substantially zero.
However, Kanehira teaches 1. detecting a touch event on the compressible touch substrate in response to the rate of change of electrode mutual and self capacitance declining to substantially zero (see Fig. 17 and paragraph 99 showing a no touch at 0% cap change, a close finger detection at -5%, and a touch at -27%; see that the rate of capacitance change is zero at the minimum peaks indicating touch when the rate has been in decline over a threshold range);
2. in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode mutual and self capacitance as against a set-point value capacitance value after when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as one of a single key selection and a touch gesture based on the rate of change of the electrode mutual and self capacitance declining to substantially zero at the x-y location and on the magnitude of the mutual and self electrode capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode mutual and self capacitance has declined to substantially zero (see Figs. 5 and 6 and 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the capacitance change threshold determination of touches and presses taught by Kanehira with the keypad/touchpad display of Perez-Noguera for the purpose of substituting one known method for determining the mode of the dual purpose keypad/touchpad for another for predictable results.
Claim 15 has the additional element of the touch surface being deformed which is taught by Kanehira in Fig. 11 and paragraphs 74, 90, 93, and 96.
Claim 21 has the additional element “upon the compression of the touch substrate” which is taught at least in Kanehira paragraphs 86-88.

Regarding claim 8, Perez-Noguera in view of Kanehira teaches the method according to claim 7.  Perez-Noguera teaches wherein the touch event includes at least one of a singular touch input and a continuous touch input (see paragraph 62).
Regarding claim 9, Perez-Noguera in view of Kanehira teaches the method according to claim 8.  Perez-Noguera teaches wherein the singular touch input includes movement of an object against the touch substrate (see paragraph 62).

Regarding claim 10, Perez-Noguera in view of Kanehira teaches the method according to claim 8.  Perez-Noguera teaches wherein the continuous touch input includes movement of an object along the touch substrate (see paragraph 62).



Regarding claim 13, Perez-Noguera in view of Kanehira teaches the method according to claim 7.  Perez-Noguera teaches wherein the touch substrate is formed of a shape memory material (see Fig. 4 and paragraphs 40-44). 

Regarding claims 19 and 23, Perez-Noguera in view of Kanehira teaches the keyboard device of claim 15.  Perez-Noguera teaches further including a bias electrode positioned between the support substrate and the touch substrate (see Fig. 4 dielectric and paragraphs 40-44). 

Claims 12, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087 to Kanehira and U.S. Publication 2012/0019448 to Pitkanen.

Regarding claims 12, 16 and 24, Perez-Noguera in view of Kanehira teaches the keyboard device and method of claims 7, 15 and 21.  Perez-Noguera in view of Kanehira does not teach wherein the touch substrate defines a plurality of channels between adjacent ones of the plurality of keys. 
However, Pitkanen teaches wherein the touch substrate defines a plurality of channels between adjacent ones of the plurality of keys (see Fig. 5).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the keyboard having spaces between the keys of Pitkanen with the keyboard of .

Claims 14, 17, 18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication 2008/0042978 to Perez-Noguera in view of U.S. Publication 2011/0157087  to Kanehira and U.S. Publication 2011/0102326 to Casparian.

Regarding claims 14, and 17, and 22 Perez-Noguera in view of Kanehira teaches the keyboard device/method/device of claims 7, 15, and 21.  Perez-Noguera in view of Kanehira does not teach wherein each of the plurality of keys includes a resilient element therein.
However, Casparian teaches wherein each of the plurality of keys includes a resilient element disposed therein (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the spring loaded depressable keys of Casparian with the dual mode keypad/touchpad of Perez-Noguera in view of Kanehira for the purpose of utilizing tactile known keyboard keys for predictable results (tactile feel of normal spring loaded buttons and still utilizing capacitive sensing, see paragraph 84 of Casparian).

Regarding claim 18, Perez-Noguera in view of Kanehira and Casparian teaches the keyboard device of claim 17.  Casparian teaches wherein the resilient element includes at least one of a compression spring and a fluid pocket (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).

However, Casparian teaches wherein each of the plurality of keys includes a switch contact (see Fig. 2A and 2F and paragraphs 79 and 80 describing a spring to return the top surface after a depressed touch is removed).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the spring loaded depressable keys of Casparian with the dual mode keypad/touchpad of Perez-Noguera in view of Kanehira for the purpose of utilizing tactile known keyboard keys for predictable results (tactile feel of normal spring loaded buttons and still utilizing capacitive sensing, see paragraph 84 of Casparian).

Response to Arguments

Applicant's arguments filed 9/4/2021 have been fully considered but they are not persuasive.  Applicant has amended the following clause as follows: “in response to the detecting step, determining a deflection of the compressible touch substrate comparing the magnitude of the electrode capacitance as against a set-point value electrode capacitance value after when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as a single key selection and a touch gesture based on the rate of change of the electrode capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode capacitance as compared against a threshold set-point electrode capacitance value measured when the rate of change of electrode capacitance has declined to substantially zero.”



As noted in the rejection, Kanehira teaches detecting a touch event on the compressible touch substrate in response to the rate of change of electrode capacitance declining to substantially zero.  See Fig. 17 and paragraph 99 showing a no touch at 0% cap change, a close finger detection at -5%, and a touch at -27% (thresholds).  See that the rate of capacitance change is zero at the minimum peaks depicted at -27% capacitance change, indicating touch when the rate has been in decline over a threshold range, i.e. when the substrate has been contacted and pressed down and the pressing down has stopped while pressure is still exerted, just as the claims and Applicant’s paragraph 44 teaches.  Kanehira also teaches in response to the detecting step, determining a deflection of the compressible touch substrate based on the magnitude of the electrode capacitance as compared against a set-point value from when the rate of change of electrode capacitance is below the threshold value, and classifying the touch event at an x-y location as a single key selection or touch gesture based on the rate of change of the electrode capacitance declining to substantially zero at the x-y location and on the magnitude of the electrode capacitance as compared against a set-point value from when the rate of change of electrode capacitance. See supra and also Figs. 5 and 6 and paragraphs 95-98, 99, and 101 and Fig. 17 showing the further threshold detection of -15% after a touch, to detect a pressing contact for input, and also see Figs. 27 and 30.  For these reasons, the rejection is maintained.

Applicant points out in their annotated Fig. 17 of Kanehira that the fist touch window is drawn starting at -5% not closer to -27%.  However, the 2nd and 3rd touch events are drawn just substantially to 

Mathematically when the touch on the pad occurs, more than a hover, and less than a press, the capacitance change is around -27% and the rate of that change, the slope of the line in the Fig. 17 chart, is zero.  Applicant doesn’t appear to disagree, just argues that Kanehira doesn’t make clear that the guiding measurement is the rate of change being zero, that the guiding measurement is the capacitance change.  However, the claim doesn’t require that.  The claim requires a magnitude of the electrode capacitance compared against a threshold set-point value (i.e. -27%) and “based on the rate of change … declining to substantially zero,” which is exactly what happens when the change is -27% according to Fig. 17 as described above.  Also the claim requires that the magnitude of the capacitance meeting the threshold is “measured when the rate of change of electrode capacitance has declined to substantially zero” which also is true in Kanehira because the rate of change is zero when that threshold and determination is met.

Applicant has further amended the independent claims 7 and 21 to recite that the calculations for the measured capacitance are performed on “mutual and self capacitance.”  However, the Specification does not specify nor discuss either “mutual capacitance” or “self capacitance,” thus it is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625